233 F.2d 959
Harvey Jack REYNOLDS, Plaintiff-Appellant,v.INTERNATIONAL-HARVESTER COMPANY, Defendant-Appellee.
No. 12662.
United States Court of Appeals Sixth Circuit.
April 30, 1956.

S. Eldridge Sampliner, Cleveland, Ohio, Harvey Goldstein, New York City, for appellant.
Johnson, Branard & Jaeger, Cleveland, Ohio, Bradley, Pipin, Vetter & Eaton, Chicago, Ill., for appellee.
Before MARTIN, McALLISTER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed in accordance with the memorandum opinion, 141 F.Supp. 371 of Judge Jones.